DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to application 16369899 filed 3/29/2019.  Claims 1-20 are pending.

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 & 20, drawn to an apparatus comprising an igniter, classified in F02C7/266.
II. Claims 16-19, drawn to a method of performing maintenance to a gas turbine engine, classified in F05D2230/72.
The inventions of Group I and Group II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the apparatus can be used in a materially different process wherein the igniter/gas turbine engine are operated and no maintenance or inserting steps are carried out.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
A search on each of the above-identified groups of inventions would require diverging search strategies, including different search queries (i.e. different text searches) and different classification areas, in order to locate prior art which is pertinent to each.  See MPEP 808.02(C).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Alexandre Daoust on 1/14/2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-15 & 20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 16-19 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

	Claims 1-15 & 20 are examined below.

Claim Objections
Claims 3, 5, 7-9, & 14-15 are objected to because of the following informalities:  
	Regarding Claim 3:
The recitation “the shoulder face axially” (l. 2) is believed to be in error for - - the shoulder face is axially - -.
		Regarding Claim 5:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 7:
The recitation “the heater rod” (l. 1) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 8:

		Regarding Claim 9:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.
		Regarding Claim 14:
The recitation “the circumference of the heater rod” (l. 2) is believed to be in error for - - a circumference of the glow plug heater rod - -.
		Regarding Claim 15:
The recitation “the heater rod” (l. 2) is believed to be in error for - - the glow plug heater rod - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, 14-15, & 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuBell 3990834.
Regarding Independent Claim 1, DuBell teaches an igniter (36) for a gas turbine engine comprising: 

a glow plug heater rod (Fig. 3, all igniter structure radially inward of 38, relative to axis of 36) extending from the base along an axis to a rod end distal from the base (extends from base discussed above to rod end at 46), the glow plug heater rod sized such that that the rod end is exposed to a combustion chamber of the gas turbine engine when the base is connected to the casing (exposed to 18).
Regarding Dependent Claim 2, DuBell further teaches the base has a shoulder face facing axially towards the rod end (flange portion of 40 has shoulder with surface facing towards rod end 46) configured for abutting against a corresponding receiving face of the casing when connected to the casing (see Fig. 1), the shoulder face axially spaced apart from the rod end in a manner for the rod end to extend to a combustion chamber liner aperture when the base is connected to the casing (shoulder discussed above is spaced from rod end 46 such that 46 extends to liner 14 aperture at 52).
	Regarding Dependent Claim 3, DuBell further teaches the shoulder face axially spaced apart from the rod end in a manner for the rod end to protrude into the combustion chamber (see Fig. 1: Annotated Fig. 1 from DuBell below, shoulder face discussed for claim 2 above spaced from rod end 46 such that rod end 46 protrudes into combustion chamber 18 beyond the liner 14, as indicated by relative position of rod end 46 relative to the annotated dashed line), across the combustion chamber liner aperture (since 46 extends beyond liner 14 it extends across the liner aperture at 52), when the base is connected to the casing (see Fig. 1).

    PNG
    media_image1.png
    230
    274
    media_image1.png
    Greyscale

Figure 1: Annotated Fig. 1 from DuBell

Regarding Dependent Claim 5, DuBell further teaches a sleeve (38/48) being sized and configured to surround the heater rod (see Figs. 1 & 3) between the casing and a combustion chamber liner of the gas turbine engine when the base is connected to the casing (see Fig. 1).
Regarding Dependent Claim 6, DuBell further teaches the sleeve is structurally connected to the base (38 connected to the base discussed for claim 1 above) and protrudes along the axis from the base towards the rod end (see Fig. 1, 38 extends from base discussed for claim 1 to rod end 46).
Regarding Dependent Claim 7, DuBell further teaches the sleeve has a portion connected to the heater rod between the rod end and the base (the heater rod discussed for claim 1 above is connected to 38 at some point between the rod end 46 and the base discussed for claim 1 since the heater rod isn’t floating without structural connection to the sleeve).
Regarding Dependent Claim 8, DuBell further teaches the heater rod has a heating section axially extending between axially opposite ends of a heater contained within the heater rod (igniter 36 has a heated tip, which requires a heater in the heater rod and therefore there is inherently a heating section as claimed; see Abstract), wherein the sleeve extends at least partially axially along the heater section of the heater rod (since sleeve 38/48 extends along the entire length of the heater rod, it necessarily extends along the heater section as well).
Dependent Claim 9, DuBell further teaches the base includes a body of a glow plug (portion of 36 disposed external to casing 12 is a body of the glow plug, the igniter 36 having a heated tip thus the igniter is a glow plug; see Abstract), the glow plug also having the heater rod (heater rod discussed for claim 1 above is part of the glow plug), and at least a casing portion of an adaptor (at least portion 40), the casing portion of the adaptor connected to the body of the glow plug, around the body of the glow plug (40 connected to body of 36 around body of 36).
Regarding Dependent Claim 10, DuBell further teaches the sleeve forms part of the casing portion of the adaptor (sleeve 38 is connected to 40 and is thus interpreted as forming part of a casing portion).
	Regarding Dependent Claim 11, DuBell further teaches the adaptor further comprises a liner portion (52/48) configured to be matingly connected to a liner of the gas turbine engine (14), the sleeve forming part of the liner portion (48 part of liner portion discussed above).
Regarding Dependent Claim 14, DuBell further teaches the sleeve extends circumferentially around more than half the circumference of the heater rod (see Fig. 3).
	Regarding Dependent Claim 15, DuBell further teaches the sleeve extends annularly around an entire circumference of the heater rod (see Fig. 3).
	Regarding Independent Claim 20, DuBell teaches a gas turbine engine (Col. 1, ll. 5-8) comprising: 
a casing (12), 
a combustor liner (14) provided inside the casing and enclosing a combustion chamber (18), 
an igniter socket (as follows) including a casing aperture (in which 40 is disposed) defined through the casing and a liner aperture (in which 52 is disposed) defined through the combustor liner, and 
an igniter (36) received in the igniter socket, the igniter having 
a base (40/44 in combination with portion of 38 external to casing 12) connected to the casing (see Fig. 1), 
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of Sullivan 20100242432.
Regarding Dependent Claim 4, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches the base has a shoulder face facing axially towards the rod end configured for abutting against a corresponding receiving face of the casing when connected to the casing (base portion 40 has flange with shoulder face facing axially toward rod end 46 and configured to abut against casing 12). 
DuBell fails to expressly teach the igniter further comprising at least one spacer engageable between the shoulder face and the receiving face of the casing.
Sullivan teaches an igniter (Fig. 5) having a base (portion bolted to casing 350) connected to gas turbine engine casing (350; para. [0001]), the base having a shoulder face facing toward a rod end (shoulder face of 310 facing end of 328 at liner 360) and a spacer engageable between the shoulder face and the receiving face of the casing (spacer 304 between 310 and casing 350).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuBell by replacing the flange portion of the base in DuBell with the base assembly taught by Sullivan, thus providing the shoulder face and the spacer as claimed, in order to adjust the positioning of the igniter relative to the combustor (Sullivan; para. [0005]).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over DuBell, as applied to claim 1 above, and further in view of MacCaul 20170176004.
Regarding Dependent Claim 12, DuBell teaches the invention as claimed and as discussed above for claim 1, and DuBell further teaches a portion of an outer surface of the base (portion of outer surface of 40) engages an aperture (aperture in case 12 in which 40 is positioned) of a casing (12) of the gas turbine engine.
DuBell fails to expressly teach the portion of the outer surface of the base is threaded for engaging a correspondingly threaded aperture of a casing of the gas turbine engine.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify DuBell’s igniter such that the portion of the outer surface of the base is threaded, as taught by MacCaul, in order to retain the igniter on the boss of the gas generator case (MacCaul; para. [0002]).
Regarding Dependent Claim 13, DuBell in view of MacCaul teaches the invention as claimed and as discussed above for claim 12, and DuBell further teaches the base defines a shoulder (see Fig. 1: Annotated Fig. 2 from DuBell below, annotated shoulder of 40), the shoulder defining an abutment surface that axially faces the rod end (annotated shoulder defines a surface which abuts casing 12), the threaded portion of the base located axially between the shoulder and the rod end (threaded portion discussed for claim 12 above is located within aperture of the boss of 12 in which 40 is positioned and thus the threaded portion is axially between the annotated shoulder and the rod end at the end of the igniter 36).

    PNG
    media_image2.png
    325
    352
    media_image2.png
    Greyscale

Figure 1: Annotated Fig. 2 from DuBell

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 & 19 of copending Application No. 16/369,991 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application’s claims recite all limitations of claims 1 & 12 of the instant application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999.  The examiner can normally be reached on Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  





For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741